Exhibit 10.4
CHANGE IN CONTROL AGREEMENT
     THIS CHANGE IN CONTROL AGREEMENT, dated as of February 20, 2009, is entered
into between Gibraltar Industries, Inc., a Delaware corporation (the “Company”)
and Timothy J. Heasley (the “Executive”).
     The Company believes that it is in the best interests of the Company and
its shareholders to provide the Executive with an incentive to continue his
employment and to motivate the Executive to maximize the value of the Company.
     It is possible that from time to time the Company will consider the
possibility of a change in control. The Company recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities. The Company has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication and objectivity of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below) of the Company.
     The Company believes that it is imperative to provide the Executive with
certain benefits upon termination of employment upon a Change in Control, which
benefits are intended to provide the Executive with financial security and
provide sufficient incentive and encouragement to the Executive to remain with
the Company notwithstanding the possibility of a Change in Control.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follow:
1. Definitions. When used in this Agreement, the following terms shall have the
following meanings:
     (a) “Act” means the Securities and Exchange Act of 1934, as amended.
     (b) “Affiliate” means, with respect to any person or entity, any other
person or entity controlling, controlled by or under common control with such
person or entity, where “control” means the possession, directly or indirectly,
of the power to direct the management and policies of a person or entity,
whether through the ownership of voting securities, contract or otherwise.
     (c) “Annual Compensation” means the sum of: (i) the amount of the annual
base salary of the Executive which is in effect during the calendar year
preceding the calendar year in which a Change in Control occurs; and (ii) the
highest annual bonus paid to the Executive by the Company during the three
(3) calendar year period preceding the calendar year in which a Change in
Control occurs. Annual Compensation shall include the amount of any compensation
which is not paid to the Executive as a result of an affirmative election made
by the Executive to defer his receipt of any compensation,

 



--------------------------------------------------------------------------------



 



including without limitation, compensation and/or bonuses deferred pursuant to
the Company’s Management Stock Purchase Plan, compensation deferred under the
Company’s 401(k) Restoration Plan and compensation deferred pursuant to any
applicable 401(k) plan, Section 125 plan, cafeteria plan or other plan
maintained by the Company under which the Executive, by making an affirmative
election, is permitted to defer his receipt of such compensation. Annual
Compensation shall not include the grant of stock options, restricted stock,
restricted units, performance shares, performance units and rights or other
equity or equity based grants.
     (d) “Board” means the Board of Directors of Gibraltar Industries, Inc.
     (e) “Cause” means that the Company has determined (and provided the
Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Competitive Business” means any business engaged in the design,
development, manufacture, merchandising, distribution or sale of any products or
services designed, developed, merchandised, distributed, sold or provided by the
Company or its Affiliates or its successor or its Affiliates during the one
(1) year period preceding and the one (1) year period following a Change in
Control.
     (h) “Change in Control” shall be deemed to have occurred if:

  (i)   During any consecutive twelve-month period, any “person” or group of
persons (within the meaning of Section 13(d) of the Act) other than the Company,
an Affiliate of the Company, an employee benefit plan sponsored by the Company
or any of its Affiliates, or any one or more members of the Lipke family becomes
the “beneficial owner” (as defined in section 13(d) of the Exchange Act) of
thirty-five percent (35%) or more of the then outstanding Voting Stock through a
transaction or series of transactions which have not been arranged by or
consummated with the prior approval of the Board of Directors;     (ii)   a
majority of the members of the Board of Directors is replaced during any
consecutive twelve-month period by Directors whose appointment or election is
not endorsed by a majority of the members of the Board of Directors prior to the
date of appointment or election;     (iii)   the Company enters into a Merger
Sale Agreement; provided however, that the entry into a Merger Sale Agreement
shall only be deemed a “Change in Control” if the Executive’s employment with
the Company and all of its Affiliates is terminated without Cause or he resigns
for Good Reason during the period beginning on the date the Merger Sale

2



--------------------------------------------------------------------------------



 



      Agreement is executed and ending on the date the Merger Sale is
consummated or the Merger Sale Agreement is terminated; or     (iv)   the
consummation of a Merger Sale.

     (i) “Excise Tax” means the excise tax imposed by Section 4999 of the Code
and any interest or penalties with respect to such tax.
     (j) “Good Reason” means that: (i) one or more of the events described in
the following sentence has occurred; (ii) the Executive has, no later than
ninety (90) days following the occurrence of any such event, provided written
notice to the Company that the event has occurred and that the Executive intends
to terminate his employment with the Company unless the Company, within thirty
(30) days following the receipt of such notice, the Company (or its successor)
fully and completely restores the Executive to the position which he would have
been in had such event not occurred; and (iii) the Company, or if applicable,
its successor, such does not, within thirty (30) days following the receipt of
the written notice described in the foregoing clause, fully and completely
restore the Executive to the position he would have been in had such event not
occurred. The events referred to in the foregoing definition of Good Reason are
as follows:
(A) the Executive’s annual base salary and/or annual bonus is reduced or any
other material compensation or benefits arrangement for the Executive is
materially reduced (and such reduction is unrelated to the Company’s, a
Company’s Affiliate’s or the Executive’s performance);
(B) the Executive’s duties or responsibilities are negatively, and materially
changed in a manner inconsistent with the Executive’s position (including
status, offices, titles, and reporting requirements) or authority;
(C) the Company or its successor requires the Executive’s work location or
residence to be relocated more than 50 miles from its location as of the date
the Merger Sale Agreement is executed;
(D) the Company or its successor fails to offer the Executive a position after
the Change in Control comparable to that held by the Executive immediately prior
to the Change in Control.
     (k) “Gross-Up Payment” has the meaning given to such term in Section 5
below.
     (l) “Incapacity” means: (i) any physical or mental illness or disability of
the Executive that prevents him from performing his essential job functions in
substantially the manner and to the extent required prior to the commencement of
such Incapacity for a

3



--------------------------------------------------------------------------------



 



period of six (6) consecutive months or an aggregate of six (6) months in any
consecutive twelve-month period; or (ii) the death of the Executive.
     (m) “Merger Sale” means the consolidation, merger, or other reorganization
of the Company, other than: (i) a consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(A) the Board of Director’s approval of such consolidation, merger or other
reorganization; or (B) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold
seventy percent (70%) or more of the outstanding voting securities of the
surviving entity immediately after the consolidation, merger, or other
reorganization; and (ii) a consolidation, merger or other reorganization which
is effected pursuant to the terms of a Merger Sale Agreement which provides that
the consolidation, merger or other reorganization contemplated by the Merger
Sale Agreement will not constitute a Change in Control for purposes of this
Agreement.
     (n) “Merger Sale Agreement” means an agreement in which the Company agrees
to a Merger Sale.
     (o) “Payment” has the meaning given such term in Section 5 below.
     (p) “Underpayment” has the meaning given to such term in Section 5(d)
below.
     (q) “Voting Stock” means securities of the Company entitled to vote in the
elections of directors.
2. Term Of Agreement. This Agreement shall commence on the date first set forth
above and, subject to the provisions of Section 14 below, shall remain in effect
until the earlier of: (a) the first anniversary of a Change in Control; (b) the
termination of the Executive’s employment by reason of the Executive’s
Incapacity; or (c) the termination of the Executive’s employment for any reason
prior to a Change in Control.
3. Obligations Of The Company Upon A Change In Control. (a) Upon the occurrence,
prior to the termination of this Agreement as provided for by Section 2 above,
of any Change in Control other than a Change in Control described in
Section 1(h)(iii), the Executive shall be entitled to receive the following
payments and benefits from the Company:

  (i)   the restrictions imposed upon the sale, transfer or other conveyance of
any restricted stock held by the Executive pursuant to the terms of any
restricted stock agreement or any other plan or agreement shall terminate;    
(ii)   any and all compensation which is payable at a time and in a manner which
constitutes a “deferral of compensation” within the meaning of U.S. Treasury
Regulation §1.409A-1(b)(1) shall be paid to the

4



--------------------------------------------------------------------------------



 



      Executive in one lump sum payment within thirty (30) days following the
occurrence of a Change in Control;     (iii)   as currently provided for by the
Gibraltar Industries, Inc. Management Stock Purchase Plan, the amount required
to be paid to the Executive with respect to restricted stock unit awards
credited to the Executive’s Account under the terms of the Management Stock
Purchase Plan shall be paid to the Executive in one lump sum payment on the date
the Change in Control occurs;     (iv)   any options and stock appreciation
rights held by the Executive shall vest and become fully exercisable and any
other equity based incentive compensation awards held by the Executive,
including but not limited to performance unit awards, shall become payable as
provided for by the terms of such awards; and     (v)   any common stock of the
Company which has not been issued to the Executive under the terms of any long
term equity based incentive compensation plan which was adopted by the Board of
Directors prior to the date the Change in Control occurs, but which common stock
would have been issued to the Executive under the terms of such long term equity
based incentive compensation plan if the Change in Control had not occurred and
the Executive had met all the applicable performance goals established by the
Board of Directors in order to receive such common stock under such long term
equity based incentive compensation plan shall, effective as of the date the
Change in Control occurs, be issued to the Executive, free and clear of all
restrictions on the sale, transfer or conveyance of such common stock.

      (b) Upon the occurrence of a Change in Control described in Section
1(h)(iii), the Executive (or, if applicable, his beneficiary or his estate)
shall be entitled to receive the payments and benefits described in Section 3(a)
above; provided that: (i) the date on which such payments and benefits are
provided to the Executive shall not be later than the end of the thirty (30) day
period beginning on the date on which the Change in Control described in Section
1(h)(iii) occurs; and (ii) each payment and/or provision to the Executive of
each of the payments and benefits described in Section 3(a) above shall be
deemed to be a separate payment for purposes of the short term deferral rules of
Section 409A of the Code.
4. Obligations Of The Company Upon Termination Of Employment Following A Change
In Control. If a Change in Control described in Section 1(h)(iii) occurs or if
the Executive’s employment is terminated by the Company without “Cause” or by
the Executive for Good Reason at any time during the one year period immediately
following a Change in Control described in Section 1(h)(i), (ii) or (iv), in
addition to the payments and benefits which the Executive is entitled to
pursuant to Section 3 above: (a) within ten

5



--------------------------------------------------------------------------------



 



(10) days following the termination of the Executive’s employment, the Executive
shall be paid the amount of any of the regularly scheduled installments of his
annual base salary which were due to be paid for the period ending with the date
the Executive’s employment is terminated to the extent that such payments are
unpaid as of the end of such ten (10) day period; and (b) the Company shall pay
to the Executive in one lump sum payment no later than the end of the thirty
(30) day period beginning on the date the Change in Control described in Section
1(h)(iii) occurs or the date the Executive’s employment is terminated by the
Company without “Cause” or by the Executive for Good Reason (whichever the case
may be), an amount equal to the sum of: (i) the Executive’s accrued and unpaid
vacation pay determined as of the date the Executive’s employment is terminated;
and (ii) an amount equal to the Executive’s Annual Compensation defined in
Section 1(c) above. For purposes of this Agreement, each of the payments
required to be made pursuant to the preceding provisions of this Section 4 shall
be deemed to be a separate payment for purposes of the short term deferral rules
of Section 409A of the Code.
5. Gross-Up Payment. (a) Notwithstanding anything in this Agreement to the
contrary, in the event it is determined that any payment or distribution by the
Company to or for the benefit of the Executive, under this Agreement or
otherwise (a “Payment”), would be subject to the Excise Tax, then the Company
shall pay the Executive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes and including any
Excise Tax, imposed upon the Gross-Up Payment) the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
     (b) Subject to the provisions of Section 5(c) hereof, all determinations
required to be made under this Section 5, including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by any
nationally recognized firm of certified public accountants (the “Accounting
Firm”) which shall provide detailed supporting calculations to the Company and
the Executive within 60 business days following the occurrence of a Change in
Control. If the Accounting Firm has performed services for the entity that
caused the Change of Control or any of its Affiliates, the Executive may select
an alternative accounting firm from any nationally recognized firm of certified
public accountants. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with an opinion that he
has substantial authority not to report any Excise Tax on his federal income tax
return. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. When calculating the amount of the Gross-Up Payment,
the Executive shall be deemed to pay:

  (i)   Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made; and     (ii)   any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the maximum reduction in Federal

6



--------------------------------------------------------------------------------



 



      income taxes which could be obtained from deduction of such state and
local taxes if paid in such year.

     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive knows of
such claim. The notification shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim for at least thirty days after the date on which he
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim;     (ii)   take such action in connection with
contesting such claim as the Company reasonably requests in writing from time to
time, including, without limitation, accepting legal representation with respect
to such claim by an attorney reasonably selected by the Company;     (iii)  
cooperate with the Company in good faith in order to effectively contest such
claim; and     (iv)   permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest. The Company shall indemnify and hold the Executive harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 5(c), the Company shall control all proceedings taken in connection
with such contest. The Company, at its sole option, may pursue or forego any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim. The Company may, at its sole option,
either direct the Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall pay the
amount of such payment to the Executive and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax,
including interest or penalties, imposed with respect to such payment and with
respect to any imputed income with respect to such payment; and provided,

7



--------------------------------------------------------------------------------



 



further that any extension of the statue of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. The
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
     (d) As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, it is
possible that Gross-Up Payments which should have been made will not have been
made (“Underpayment”). In the event that the Company exhausts it remedies
pursuant to Section 5(c), and the Executive is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
and the Company shall promptly pay the Executive the amount of such
Underpayment.
     (e) If, after the Company has paid a claim pursuant to Section 5(c) the
Executive becomes entitled to a refund with respect to such claim, the Executive
shall (subject to the Company’s complying with the requirements of Section 5(c))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon by the taxing authority after deducting any
taxes applicable thereto). The amount of such payment shall be considered part
of the Gross-Up Payment and subject to gross-up for any taxes (including
interest or penalties) associated therewith.
     (f) The Gross-Up Payment shall be paid to the Executive no later than the
Executive’s taxable year following the taxable year of the Executive in which
the Excise Taxes with respect to which the Gross-Up Payment is payable are paid
by the Executive.
6. At-Will Employment; Withholding. (a) The Company and the Executive
acknowledge that the Executive’s employment is and shall continue to be at-will,
as defined under applicable law. If the Executive’s employment terminates for
any reason, including without limitation any termination prior to a Change in
Control, the Executive shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement, or as may
otherwise be available in accordance with the Company’s established employee
plans and policies at the time of such termination.
     (b) All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.
7. Non-Compete Period. (a) If the Executive’s employment is terminated during
the one year period following a Change in Control, the Executive agrees that
during the one-year period following such termination, he will not, and will
cause each of his Affiliates not to, for any reason whatsoever, directly or
indirectly, either individually or as an owner, partner, officer, director,
manager, employee, lender, consultant or adviser or otherwise, engage in any
Competitive Business anywhere in the United States of America. The ownership by
the Executive of up to 2% of any class of securities of any

8



--------------------------------------------------------------------------------



 



company which has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934, as amended, shall not constitute a breach of
this covenant.
     (b) The parties acknowledge and agree that damages in the event of a breach
of any of the provisions of this Section 7 would be difficult, if not
impossible, to ascertain and it is therefore agreed that the Company (or its
successor), in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction enjoining any such breach. The Executive further
agrees that the Company (or its successor) shall not be required to post a bond
or other security in connection with the issuance of any such injunction.
     (c) Notwithstanding anything in this Section 7 to the contrary, if at any
time, in any judicial proceeding, any of the restrictions stated in this
Section 7 are found by a final order of a court of competent jurisdiction to be
unreasonable or otherwise unenforceable under circumstances then existing, the
Executive and the Company agree that the period, scope or geographical area, as
the case may be, shall be reduced to the extent necessary to enable the court to
enforce the restrictions to the extent such provisions are allowable under law,
giving effect to the agreement and intent of the parties that the restrictions
contained herein shall be effective to the fullest extent permissible. The
Executive agrees that the restrictions contained in this Section 7 are
reasonable in all respects. The provisions of this Section 7 shall survive the
term of this Agreement.
8. Nondisclosure. The Executive shall not (other than in the good faith
performance of his services to the Company or its Affiliates before termination
of employment) disclose or make known to anyone other than employees of the
Company and its Affiliates, or use for the benefit of himself or any other
person, firm, operation, or entity unrelated to the Company, any knowledge,
information, or materials, whether tangible or intangible, belonging to the
Company, about the products, services, know-how, customers, business plans, or
financial, marketing, pricing, compensation, and other proprietary matter
relating to the Company. Promptly upon the termination of the Executive’s
employment with the Company, the Executive shall deliver to the Company any and
all confidential information in his possession. The provisions of this Section 8
shall survive the term of this Agreement.
9. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to had the Company terminated
the Executive for any reason other than Cause or Incapacity on the succession
date (and assuming a Change in Control had occurred prior to such succession
date).

9



--------------------------------------------------------------------------------



 



10. Non-Assignability. This Agreement is personal in nature and neither of the
parties shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations under it, except as provided in
Section 8. Without limiting the foregoing, the Executive’s right to receive
payments under this Agreement shall not be assignable or transferable, whether
by pledge, creation of a security interest, or otherwise, other than a transfer
by his or her will or by the laws of descent or distribution, and, in the event
of any attempted assignment or transfer by the Executive contrary to this
Section, the Company shall have no liability to pay any amount so attempted to
be assigned or transferred.
11. Notice Of Termination. In the event that, following a Change in Control, the
Company terminates the Executive’s employment for Cause or the Executive
terminates his employment with the Company for Good Reason, the party
terminating such employment shall send notice to the other party given in
accordance with Section 11 below, within thirty (30) days of the date of such
termination of Employment. The notice shall be in writing and shall (i) state
the specific termination provision in the Agreement relied upon and (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under such provision.
12. Notices. For the purpose of this Agreement, notices and all other
communications provided for shall be in writing and shall be deemed to have been
given when delivered or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, or by nationally recognized overnight
courier addressed as follows:
     If to the Executive:
Timothy J. Heasley
3556 Lakeshore Road
Buffalo, NY 14219
     If to the Company:
Gibraltar Industries, Inc.
3556 Lakeshore Road
Buffalo, NY 14219
or to such other address as either party may have furnished to the other in
writing. Notices of change of address shall be effective only upon receipt.
13. Governing Law. The validity, interpretation, construction, and performance
of this Agreement shall be governed by the laws of the State of New York without
reference to principles of conflict of laws.
14. Settlement of Disputes; Arbitration. If there has been a Change in Control
and any dispute arises between the Executive and the Company as to the validity,
enforceability, and/or interpretation of any right or benefit afforded by this
Agreement such dispute shall

10



--------------------------------------------------------------------------------



 



be resolved by binding arbitration proceedings in accordance with the rules of
the American Arbitration Association. The arbitrators shall presume that the
rights and/or benefits afforded by this Agreement that are in dispute are valid
and enforceable and that the Executive is entitled to such rights and/or
benefits. The Company shall be precluded from asserting that such rights and/or
benefits are not valid, binding, and enforceable and shall stipulate before such
arbitrators that the Company is bound by all the provisions of this Agreement.
The burden of overcoming by clear and convincing evidence the presumption that
the Executive is entitled to such rights and/or benefits shall be on the
Company. Punitive damages shall not be awarded. The results of any arbitration
shall be conclusive on both parties and shall not be subject to judicial
interference or review on any ground whatsoever, including without limitation
any claim that the Company was wrongfully induced to enter into this Agreement
to arbitrate such a dispute. The Company shall pay or reimburse the Executive
for legal fees and expenses incurred as a result of any dispute resolution
process entered into by the Executive to enforce this Agreement.
15. Survival of Certain Obligations. Notwithstanding anything to the contrary
contained in Section 2 above, if a Change in Control occurs and, prior to the
first anniversary of the Change in Control, the Executive becomes entitled to
payment of any amount or provision of any benefits provided for by Sections 3,
4, 5 or 14 above, the Company’s obligation to pay the Executive any such amounts
or provide the Executive any such benefits shall survive until all such amounts
and benefits have been paid or provided to the Executive.
16. Miscellaneous. (a) This Agreement contains the entire understanding with the
Executive with respect to its subject manner and supersedes any and all prior
agreements or understandings, written or oral, relating to the subject matter.
No provisions of this Agreement may be amended unless such amendment is agreed
to in writing signed by the Executive and the Company.
     (b) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (c) This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.
     (d) The captions of this Agreement are not part of its provisions and shall
have no force or effect.
     (e) If and to the extent that any provision of this Agreement would result
in the payment or deferral of compensation in a manner which does not comply
with the provisions of Section 409A of the Code and the Treasury regulations
promulgated thereunder, such provisions shall, to the maximum extent possible,
be construed and interpreted in a manner which will cause such provisions to be
implemented in a manner which complies with the applicable requirements of
Section 409A and the Treasury

11



--------------------------------------------------------------------------------



 



regulations promulgated thereunder so as to avoid subjecting the Executive to
taxation under Section 409A(a)(i)(A) of the Code. If any payment provided for by
this Agreement could, as a result of the period of time within which such
payment is required to be made, be paid to the Executive in one of two
consecutive taxable years of the Executive, the Executive shall have no right to
determine the taxable year in which such payment is made.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the day and year first above set forth.

            GIBRALTAR INDUSTRIES, INC.
        By:   /s/ Henning Kornbrekke   /s/ Timothy J. Heasley     Name:  
Henning Kornbrekke     Name: Timothy J. Heasley     Title:   President         

     

12